McCLELLAN, C. J.
An act approved December 10th, 1890, provided for the establishment of “stock-law-districts* in Clay county by a majority vote of the electors of a beat or that part of a beat in which it was proposed to establish such district.' This act made it unlawful and punishable by a fine' of not less than five nor more than fifty dollars for :any person to permit stock to run at large in any district established under it, and provided further “that for any damage done by stock running at large in such prohibited territory the owner of such stock shall be liable to the injured party,” etc., etc., and that 'judgment for such damages should be a lien on the depredating stock, to be enforced by an order of seizure, etc., etc.; that, prosecutions of actions for damages “may be tried before any justice, or notary public with justice’s jurisdiction in the beat where the offense or damage occurs, and when the amount of damages does not exceed fifty dollars;” that if the justice of the peace or notary public is incompetent, or there is a vacancy in such office, then such trial shall be had before a justice of the peace or notary public of the nearest beat thereto, and that for such trials and prosecutions said justice’s, courts shall always be open; but three days shall be given to the opposite party/’ The act also provides that such districts shall be inclosed with a lawful fence, etc. It .seems that prior to February 11th, 1897, one or more such stock districts had been established in Clay county. At *500least on tllat day another act was approved “To provide for the extension of stock law in Clay County.” This act is as follows: “Section 1. Be it enacted by the General Assembly of Alabama, That from and after the passage of this act, that any person or persons living adjacent to a stock law district in the county of Clay desiring to become attached to said stock law district for the purpose of preventing stock from running at large, in a specified territory, adjoining a stock law district may petition the court of county commissioners of said county setting forth the lines of the proposed district to be added to said adjoining stock law district, that if in the judgment of said court it will be to the interest of the citizens in isaid new district to be attached or added to said stock law district and be governed as now provided by law in said county, they may grant an order that the said new district shall be a stock law district in which stock shall not run at large and shall be governed by the law prohibiting stock from running at large in Clay County, Ala.; Provided, that the citizens living in said new. district shall build a fence to prevent trespass by stock owned by citizens living out of the stock law district.
“See. 2. Be it further enacted, That all applications by petitions to said court as herein provided shall be advertised fifteen days prior to the sitting of said court by posting three notices, one at the court house door of ■said county, and two in the community of the proposed district.
“Sec. 3. Be it further enacted,, That nothing in this act shall be so construed as to conflict with the stock law now in force in Clay County.”
The expressed purpose of this act, and it® effect if valid, is to extend the provisions of the act of December 10th, 1890, to parts of Olay county to which it did not before apply and to which, it may well be, it could never have been extended under its own terms, and this without any other reference to the older act than as “the stock law of Clay County,” and “the law prohibiting stock from running at large in Olay County, *501Ala.,” and without re-enacting and publishing at length the provisions so extended. It would seem that this act of 1897 is violative of the organic mandate that * * * “no law shall be revived, amended, or the provisions thereof extended or conferred, by reference to its title only; but so much thereof as is revived, amended, or conferred shall be re-enacted and published at length,” and is therefore void. — 'Const., Art. IV, § 2; Stewart v. Commissioners, 82 Ala. 209.
On February 23'd,' 1899, a third act relating to the running at large of live stock in Olay county was approved. The title of this act is: “To amend an act entitled ‘an act to provide for the extension of stock law in Olay 'County,’ approved February 11th, 1897.” In the body of this act of 1899 the subject of the extension of the stock law for Olay county to territory which had not been subjected to its operation, and probably could not be, under the provisions of the original law, the act of 1890, is 'treated of, and all its provisions are germane and cognate to that subject. Now that clearly is the subject which is expressed in the title quoted just above, for a title which expresses a purpose to amend an earlier enactment, referring to the eau-lier enactment by its title in which the subject of the proposed legislation is clearly expressed, is no more or less than the expression of a purpose to deal with the subject so expressed in the title of the earlier enactment. And it is of no consequence in this connection that the earlier enactment may be unconstitutional and void, and that- the later one purports to amend it: These considerations do not prevent the words used in the title of the last act from carrying their accustomed significance: It cannot change their meaning that they are-quoted from the title of the invalid statute, any more than if they were quoted from any other writing. And the -fact that the later act by its 'title proposes to amend the earlier invalid enactment, has no bearing upon the question whether the subject of the later act is expressed in its title. The subject of the later act is the Extension of the stock law of Olay county, and this is none the less so because of its being proposed to deal with that *502■subject by way of emendation of the former attempted enactment. And hence our conclusion that the act of February 23d, 1899, clearly expresses its subject in it® title.
The further inquiry is: Does the act of 1899, as did that of 1897, attempt to extend the provisions of the act of 1890 without re-enacting them and publishing them at length? We think not. An examination and comparison of the two acts will disclose that no provision of the act of 1890 is extended or attempted to be extended to territory not covered by that act and proceeding under it, by the act of 1899 except those which are in fact l'e-enaeted and incorporated in full in the latter act and published at length as a part of it. The last act, indeed, provides a perfect system of law whereby territory adjacent to a stock district established under the first may be incorporated therein and regulated after such incorporation; and is in itself a complete enactment. The provisions for such incorporation are different from the provisions of the original act for the establishment of stock-law districts; but they require to their operation the aid of no provision of the original act not found in this one; and all rights, duties, liabilities, penalties and proceedings intended to be given, imposed or prescribed under the new act are fully set forth therein; and in 'so far as its provisions are those of the original act they are re-enacted and published at length, and in so far as new provisions are intended to be made they taire the place of those in the old act, and are in themselves complete-and self-executing expressions of the legislative will. So that the act of 1899 may be executed in all particulars without any reference to the act of 1890, or to the operation of the latter act further than that a stock-law district must have been established under it to which the territory proposed to be dealt with under the act of 1899 is adjacent. It is true that in the first section of the act of 1899 tjiere is a provision that the adjacent districts established under it “shall be governed by the law prohibiting, stock from running at large in Clay County, *503Alabama,” the reference being to the act of 1890, but this provision is rendered innocuous by the fact that every provision of-the “law prohibiting stock from running at large” in said county having operation in. the territory treated of in the act of 1899 is re-enacted in and by that statute in full and published at length.
This act of 1899 is not void for its failure to provide for any notice of the application to the commissioners’ court for the incorporation of adjacent territory ijito an existing stock law district. No man has such estate or interest in the lands of another as entitles him to turn hi® live stock at large upon it, and a requirement that lie keep his stock on his own premises deprives him of no property right or other right assertable in any court. The legislature might, in the exercise of its police power, 'have forbidden the running at large of all stock in Clay county or in any part thereof absolutely, without notice to owners of stock there; and it was clearly competent for that body to confer upon the commissioneii'is’ court the power to designate the districts in which the stock law enacted by the legislature should operate and be effective without any notice to persons living and owning stock within any such district. The act of 1899 does, however, clearly contemplate that the commissioners’ court shall enter upon an investigation as to whether it is to the interest of the citizens of the district, or according to the wishes of the freeholders of the district for it to be enacted into a stock-law district, and such investigation should of course be made.
Here then we have in the enactment of 1899 a statute the subject of which is clearly expressed in its title, and which in and of itself is a complete act, in nowise dependent upon the act of 1890 or upon any other law for any provision necessary to its full effect and operation according to the manifest legislative intent.
Under the act of 1899, we apprehend that the districts to be incorporated with existing stock-law districts should at least embrace all the territory lying within their boundary lines. For instance, territory embracing the whole of a township — using the word as in common parlance to denote territory six miles square— *504except some paid lying away from the township lines and surrounded by other lands of the township, cannot under any proper construction of the statute be established into a stock-law district. .And so, for another instance, a section, excluding the southeast quarter of the northwest quarter, or the like — the excluded part being entirely surrounded by that proposed to be embraced — ’should not be established as such district. And the same might be true in respect of land materially jutting into the general contour of the proposed district, or where there are quarter section lying over upon and other land extending from the township line into the proposed district, where the general line-of the district follows the township line; and the like eases. The rationale of this is obvious. To construct, so to speak, a district entirely surrounding land not nominally embraced in it would be to subject the proprietor of-such land to all the burdens of this law, and in effect to embrace his land within the prohibitory district, without allowing him a voice as a freeholder in the matter; and the statute provides for the ascertainment of the wishes of all the freeholders in the proposed district. But this question did not properly arise in this case on the hearing before the commissioners’ court. The petition does not show any such case as is instanced above; and the demurrer intended to raise the point ivas essentially a speaking demurrer. The point should be made by answer.
Assuming, therefore, that the act of 1897 is unconstitutional ancl void, the petition should yet have been sustained under the act of 1899. The county court erred in not quashing the judgment of the 'Commissioners’ court on the demurrer. The judgment of the county court will, therefore, be reversed, and the cause will be remanded to the county court with directions to that court to enter a judgment quashing the order or judgment of the commissioners’ court sustaining the demurrer to the petition filed in said commissioners’ court.
Reversed and remanded.